                  Case 4:20-cv-02679-HSG Document 99 Filed 08/19/21 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     Marsh & McLennan Agency, LLC                                               -HSG
                                                                  4:20-cv-02679__
                                                     )   Case No: _____________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF
             v.
                                                     )   ATTORNEY PRO HAC VICE;
 6   Teros Advisors, LLC et al.                      )   ORDER
                                                     )   (CIVIL LOCAL RULE 11-3)
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Eric A. Larson                        , an active member in good standing of the bar of
 9    the State of Georgia         , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Resources Investment Advisors, LLC et al in the
                                                                Chad Weaver
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      3343 Peachtree Rd. NE                               3030 Old Ranch Parkway, Suite 280
14    Atlanta, GA 30326                                   Seal Beach, CA 90740-2713
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (404) 495-3618                                      (562) 583-2126
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    elarson@mmmlaw.com                                  cweaver@fmglaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 800631       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 08/05/21                                               Eric A. Larson
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Eric A. Larson                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 8/19/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
             Case 4:20-cv-02679-HSG Document 99 Filed 08/19/21 Page 2 of 2




Mr. Eric Albin Larson
Morris Manning & Martin LLP
3343 Peachtree Road NE Suite 1600
Atlanta, GA 30326




CURRENT STATUS:                          Active Member-Good Standing
DATE OF ADMISSION:                       05/15/2015
BAR NUMBER:                              800631
TODAY'S DATE:                            07/28/2021

The prerequisites for practicing law in the State of Georgia are as follows:

     § Certified by the Office of Bar Admissions, either by Exam, or on Motion (Reciprocity).
     § Sworn in to the Superior Court in Georgia, highest court required to practice law in Georgia.
     § Enrolled with the State Bar of Georgia, arm of the Supreme Court of Georgia.




This member is currently in “good standing” as termed and defined by State Bar Rule 1-204. The member is
current in license fees and is not suspended or disbarred as of the date of this letter.



                                               STATE BAR OF GEORGIA


                                            Official Representative of the State Bar of Georgia
